Citation Nr: 0509552	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  04-15 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pityriasis rosea, 
inclusion cyst, nevocellular nevus, basal cell carcinoma, 
hyperkeratosis, and actinic keratosis, claimed as a skin rash 
due to herbicide exposure.

2.  Entitlement to service connection for chloracne.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In November 2004 the veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam, and his 
awards and decorations include the Combat Infantryman Badge 
(CIB).

2.  Pityriasis rosea, inclusion cyst, nevocellular nevus, 
basal and squamous cell carcinoma, hyperkeratosis, and 
actinic keratosis were not present in service, were not 
manifested within one year thereafter, and are not otherwise 
shown to be related to service, including exposure to 
herbicides while performing active service.

3.  Chloracne is not shown.



CONCLUSIONS OF LAW

1.  Pityriasis rosea, inclusion cyst, nevocellular nevus, 
basal and squamous cell carcinoma, hyperkeratosis, actinic 
keratosis were not incurred in or aggravated by the veteran's 
active duty service; nor may service incurrence be presumed. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159 3.303, 3307, 3.309 (2004).

2.  Chloracne was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service as a result of 
herbicide exposure in Vietnam. 38 U.S.C.A. §§ 1110, 1116, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  

In this case, the Board finds that VA provided the veteran 
with the necessary information in an April 2003 letter.  At 
that time, the RO notified the veteran of the information and 
evidence needed, of what evidence VA would obtain, and what 
evidence the veteran needed to obtain, to substantiate a 
claim for service connection.   Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Moreover, the March 2004 Statement of 
the Case included notification of the applicable provisions 
of the VCAA.  
The April 2003 VCAA letter provided to the veteran was sent 
prior to the June 2003 initial rating decision denying the 
claim.  Thus, the timing of VA's notification actions 
complies with the express requirements of the law as 
interpreted by the Court in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  There is no defect, therefore, with respect 
to the VCAA notice requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA, and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that the veteran has identified no additional 
private medical records in connection with this appeal. A 
medical examination in this case has not been provided since 
an examination is not necessary to decide the claims. There 
is a dearth of medical evidence of claimed disabilities 
during service, a presumptive condition pursuant to 38 C.F.R. 
§ 3.309(e) is not shown nor is there medical evidence 
relating claimed diseases to service.  In addition, as 
indicated previously, VA has requested and obtained clinical 
records from a physician named by the veteran.  As indicated 
in the November 2004 Travel Board hearing transcript, the 
veteran has been afforded additional time and the opportunity 
to obtain and submit pertinent information and a statement 
regarding his claimed disabilities from the aforementioned 
physician.  To date no such information has been obtained or 
associated with the claims folder.  In this regard, the Board 
is compelled to conclude that there is no basis to request an 
examination or obtain any other medical opinions regarding 
the veterans' claims.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  




Factual Background

Service medical records confirm that the veteran had service 
in the Republic of Vietnam for 11 months and 29 days. His 
awards and decorations include the Combat Infantryman Badge 
(CIB). 

Service induction physical examination records, dated in 
August 1967, show that the veteran acknowledged that he had 
or had had a skin disease.  The physical examination records 
show active tinea versicolor that was not considered service 
disqualifying.  

The veteran's service medical records, including his 
discharge physical examination record, are absent for any 
complaints, findings or treatment of any skin disorders, 
including skin cancer.    

Private medical record entries dated from 1979 to 1988 were 
received in April 2003.  In a March 1980 clinical entry it 
was reported that the veteran received treatment for a rash 
described as pityriasis rosea.  A September 1998 pathology 
report indicated that a shave biopsy of the skin of the left 
nasal area revealed basal cell carcinoma.  

In an April 2003 statement, the veteran reported that while 
in Vietnam, he and another soldier were situated in a forest 
that had been killed by herbicides.  

Private medical records dated from 1996 through 2002 were 
received in April 2003.  An April 1996 pathology report 
confirmed that a shave excision of the right hand revealed 
well-differentiated squamous cell carcinoma.  A November 1997 
private pathology report indicated that a shave excision of 
the neck revealed an inclusion cyst, and that an excision of 
the skin of the right preauricular revealed nevocellular 
nevus, dermal configuration.  A November 2000 pathology 
report indicated that a punch biopsy of the skin of the right 
cheek revealed nevocellular nevus, dermal configuration.  

An August 2001 private pathology report revealed that shave 
and punch biopsies of the skin of the left hand revealed 
benign hyperkeratosis.  A September 2002 private pathology 
report showed that a shave biopsy of the skin of the right 
cheek revealed actinic keratosis.  Clinical entries form 1996 
through 2002 reveal ongoing treatment for actinic keratosis 
of the hands, squamous cell carcinoma of the hand, and basal 
cell carcinoma of the nose.   

In March 2003, the veteran presented to a VA facility for 
treatment of reddish spots on his hips in the sacral area 
that itched and were tender.  It was reported the veteran 
claimed the rash had appeared on his back every spring since 
he was in Vietnam.  A physical examination revealed a mild 
rash in the gluteal area.  

In November 2004 a travel Board hearing was held at the RO 
conducted by the undersigned Acting Veterans Law Judge.  The 
veteran testified that he started having problems with his 
skin in 1970. He stated that rashes came on him every spring 
and they stayed all summer when they would go away.  He 
stated that he served in Vietnam in 1968 and 1969. He 
testified that he began having the rashes less than a year 
after he got out of Vietnam.  He stated that he began 
receiving treatment for the skin rashes around 1974 or 1975.  
The veteran testified that his skin cancer began somewhere 
around 1975, with a spot on his right hand.   The veteran 
stated that while in Vietnam he was in the "Black Virgin 
Forest for 4 to 6 weeks, and that he swam in bomb craters and 
spent time in the forest that was killed.   

At the hearing the veteran testified that he had been treated 
by two doctors for skin cancer and rashes. He stated that 
physicians would ask if he served in Vietnam but they did not 
tell him the disorders were related to Vietnam and they did 
not say it was not.  The veteran testified that a 
dermatologist stated that most of his skin problems were 
related to a tour in Vietnam.  The veteran indicated that he 
would be able to obtain an opinion indicating that the 
disorders were related to herbicide exposure in Vietnam.  It 
was determined that the veteran's file would remain open for 
60 days for the veteran to obtain the dermatologist's 
statement.  

Law and Regulations        

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service. 38 
U.S.C.A. § 1110. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6), 3.313.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, Type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
PCT, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and PCT shall have become manifest 
to a degree of 10 percent or more within one year of 
separation, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active air service. 38 C.F.R. § 
3.307(a)(6)(ii).

Under 38 U.S.C.A. 1154 (West 2002), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.

Analysis

The veteran claims that he has several skin disorders, 
including cancer of the skin and chloracne that are the 
result of his period of service, including service in the 
Republic of Vietnam and exposure to herbicides.  Service 
personnel records confirm that the veteran served in the 
Republic of Vietnam, and that he engaged in combat while in 
service. 

Service induction physical examination records reveal medical 
evidence of tinea versicolor.  It is important to note though 
that the veteran's entire service medical records, including 
his service separation physical examination records are 
absent for any complaints, findings, or treatment referable 
to a skin disorder, including tinea versicolor or any skin 
cancer.  There are no pertinent clinical findings of a skin 
disorder until 1980 when treatment for a skin rash is shown.  
This is more than 10 years after the veteran's period of 
service. Further, skin cancer, squamous cell carcinoma of the 
right hand, and basal cell carcinoma of the nose are not 
clinically shown until the mid-1990's, more than 25 years 
post-service.  While the veteran has testified that he 
received treatment for skin cancer in the mid 1970's there is 
no medical evidence to support the assertion.  

The veteran has not asserted a claim based on aggravation of 
a preexisting disorder. 38 U.S.C.A. § 1153.  However, the 
Board must point out that while a pre-existing skin disorder 
is shown, there is absolutely no medical evidence either 
during or after service that suggests or indicate aggravation 
of a pre-existing skin disorder.  

The claim based on consideration of direct service connection 
similarly lacks medical evidentiary support in that no skin 
disorder is shown during service or for many years after 
service.  Skin cancer, one of two types, is first documented 
more than 26 years after the veteran's period of military 
service.  In this regard, it must be concluded that a skin 
disorder, including skin cancer is not shown during service, 
within one year after service or for many years after 
service.     

The veteran served in the Republic of Vietnam, and it is 
claimed that his skin disorders, skin cancer, and chloracne 
are the result of service in Vietnam and exposure to 
herbicides.  For purposes of 38 C.F.R. § 3.309(e) the 
veteran's several skin disorders, to include actinic 
keratosis, inclusion cyst, nevocellular nevus, and basal and 
squamous cell carcinoma, are not presumed diseases eligible 
for service connection due to exposure to herbicides.  There 
is no medical evidence that shows an etiological relationship 
between the veteran's several skin disorders and his period 
of service.  Further, although the veteran has claimed 
service connection for chloracne, a presumed disease under 
38 C.F.R. § 3.309(e), there is no medical evidence reflecting 
a diagnosis of, or treatment for, chloracne.  Chloracne is 
not shown.  

The record establishes that the veteran received a CIB for 
service in the Republic of Vietnam. As a result his combat 
service is presumed, since VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service. See Collette 
v. Brown, 82 F.3d 389 (Fed.Cir. 1996).

This does not, however, alter the fundamental requirement of 
a medical nexus to service.  In this case, there is 
absolutely no competent medical evidence that the veteran's 
several skin disorders, including cancer, were the result of 
combat.  The veteran has testified that his skin problems did 
not begin in service but, rather, began after his period of 
service, and have reoccurred every spring.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The appellant prevails in either event. 
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

The Board concludes that the weight of the evidence is 
against the veteran's claims.  The Board finds that 
pityriasis rosea, inclusion cyst, nevocellular nevus, basal 
and squamous cell carcinoma, hyperkeratosis, and actinic 
keratosis were not present in service, were not manifested 
within one year thereafter, are first shown many years after 
service, and are not otherwise shown to be related to 
service, including exposure to herbicides. Chloracne is not 
shown.

Service connection for pityriasis rosea, inclusion cyst, 
nevocellular nevus, basal and squamous cell carcinoma, 
hyperkeratosis, and actinic keratosis and chloracne is not 
warranted.           


ORDER

Service connection for pityriasis rosea, inclusion cyst, 
nevocellular nevus, basal cell carcinoma, hyperkeratosis, and 
actinic keratosis, claimed as a skin rash due to herbicide 
exposure is denied.

Service connection for chloracne is denied.   


                       
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


